Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 and 06/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
determining module in claim  33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed storage medium of claims 35 and 39 claimed to only comprise a “storage medium”, and does not limit, under the broadest reasonable interpretation, a storage medium that is transitory, (such as a carrier wave, i.e., “signals per se”). As a result, claims 35 and 39 are patent ineligible.
Proposed amendments to claim 35 as follows:
 A non-transitory storage medium, comprising stored programs, wherein, when executed, the programs execute the method of claims 14.
Proposed amendments to claim 39 as follows: 
A non-transitory storage medium, comprising stored programs, wherein, when executed, the programs execute the method of claim 26.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 17-18, 33, 35, and 37 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by over Lee et al. (US 20200305129, henceforth “Lee”).
Examiner’s note: in what follows, references are drawn to Lee unless otherwise mentioned.
Regarding claim 14, Lee teaches a method for determining a reference signal (FIGS. 3-13), comprising: 
determining, in a preset manner, that the reference signal exists in at least one of each N transmission time intervals (TTIs) in a semi-persistent scheduling (SPS) transmission, wherein N is a positive integer (FIG. 8 is a diagram illustrating multiple sTTI resource types configured in a subframe. FIGS. 9 and 10 are diagrams showing control region locations for  sTTI-indicator. A control region may be the first sPDCCH region 1025 within or among multiple sPDCCH regions 1035, 1045 as shown in FIG. 10. The control region may be the first sPDCCH region within or among multiple sPDCCH regions (e.g., all the sPDCCH regions) within a time period that may be a sTTI time window (e.g., a regular TTI or subframe), FIG. 12 is a diagram illustrating sPDCCH and sPDSCH association with multiple sTTIs. A sPDCCH may be associated with one or more sPDSCHs, and the number of sPDSCHs associated with a sPDCCH may be determined based on a sPDCCH cycle, see [0140]. The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window. For illustration, if NsTTI is located within a sTTI time window and each sTTI within the sTTI time window is numbered from 0 to NsTTI-1, the reference signal is present in (e.g., only in) a subset of sTTI numbers, see [0206]. The sPDCCH candidate carries a sDCI that may be used for at least one the following: a scheduling of one or more sPDSCHs; scheduling of one or more sPUSCHs; a system information update indication; a sPDCCH order to initiate PRACH transmission; and an activation or deactivation of semi-persistent scheduling of sPUSCH or sPDSCH, see [0165]. This technique is used for determining, in a preset manner, that the reference signal exists in at least one of each N transmission time intervals (TTIs) in a semi-persistent scheduling (SPS) transmission, wherein N is a positive integer. The missing/crossed out limitations will be discussed in view of YI.).
 Regarding claim 33, Lee teaches a device for determining a reference signal (FIGS. 3-13), comprising:
a determining module, which is configured to determine, in a preset manner, that the reference signal exists in at least one of each N transmission time intervals (TTIs) in a semi-persistent scheduling (SPS) transmission, wherein N is a positive integer (FIG. 1B is a system diagram of a wireless transmit/receive unit with different modules. FIG. 8 is a diagram FIG. 12 is a diagram illustrating sPDCCH and sPDSCH association with multiple sTTIs. A sPDCCH may be associated with one or more sPDSCHs, and the number of sPDSCHs associated with a sPDCCH may be determined based on a sPDCCH cycle, see [0140]. The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window. For illustration, if NsTTI is located within a sTTI time window and each sTTI within the sTTI time window is numbered from 0 to NsTTI-1, the reference signal is present in (e.g., only in) a subset of sTTI numbers, see [0206]. The sPDCCH candidate carries a sDCI that may be used for at least one the following: a scheduling of one or more sPDSCHs; scheduling of one or more sPUSCHs; a system information update indication; a sPDCCH order to initiate PRACH transmission; and an activation or deactivation of semi-persistent scheduling of sPUSCH or sPDSCH, see [0165]. This technique is used by a determining module, which is configured to determine, in a preset manner, that the reference signal exists in at least one of each N transmission time intervals (TTIs) in a semi-persistent scheduling (SPS) transmission, wherein N is a positive integer.).
Regarding claim 17, Lee teaches all the claim limitations of claim 14 above; and Lee further teaches wherein a time domain position of the reference signal is unfixed in the TTIs (A WTRU is associated with a sPDCCH region, where one or more sPDCCH resources may be used. The one or more sPDCCH resources within a sPDCCH region may be located in different times (e.g., in different time locations), see [0163].), and the preset manner comprises at least one of: 
in a manner one, predefining that, in each N TTIs, the N TTIs all comprise reference signals (FIG. 11 is a diagram illustrating sTTI Physical Downlink Control Channel (sPDCCH) and sTTI Physical Downlink Shared Channel (sPDSCH) association per sTTI. The sPDCCH may be located in each sTTI and the associated sPDSCH may be scheduled from the sPDCCH located in the same sTTI, see [0139].); 
in a manner two, predefining that, in each N TTIs, a first TTI comprises the reference signal (Examiner’s note: Examiner addressed the first option of 4 options.); 
in a manner three, indicating, via signaling, whether a reference signal density is reduced in the each N TTIs, wherein not reducing the reference signal density means that all of the N TTIs comprise reference signals, and reducing the reference signal density means that reference signals are comprised in TTIs the number of which is less than N (Examiner’s note: Examiner addressed the first option of 4 options.); or
 in a manner four, indicating, via signaling, a reference signal pattern in each N TTIs (Examiner’s note: Examiner addressed the first option of 4 options.).  
Regarding claim 18, Lee teaches all the claim limitations of claim 17 above; and Lee further teaches wherein among each N TTIs, the reference signal is comprised in a first orthogonal frequency division multiplexing (OFDM) symbol in a TTI comprising the reference signal (FIGS. 4 and 5 show definitions of REGs according to the number of cell specific reference signals (CRS). FIG. 4 illustrates a REG definition in a downlink control channel region with 2 Tx cell specific reference signals (CRS) shown as RS0 and RS1. FIG. 5 illustrates a REG definition in downlink control channel region with 4 Tx CRS shown as RS0, RS1, RS2, and RS3, see [0060]. TABLE 2 shows Example Number of OFDM symbols used for PDCCH according to various parameters, see [0061]. A WTRU may be associated with a sPDCCH region. A sPDCCH (or sPDCCH region) may include one or more sPDCCH candidates. For illustration, a sPDCCH region in a sTTI may include NsPDCCH candidates. A sPDCCH candidate may be determined based on one or more short-TTI control channel elements (sCCE). A sCCE may be determined or defined as a set of REs within a sPDCCH region. For example, a sCCE may be defined or determined as consecutive NsCCE,RE REs in a PRB-pair in a downlink OFDM symbol, see [0163]-[0169].).
Regarding claim 35, Lee teaches all the claim limitations of claim 14 above; and Lee further teaches a storage medium, comprising stored programs, wherein, when executed, the programs execute the method of claims 14 (The methods described herein (claim 14)  may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor. Examples of computer-readable media include electronic signals (transmitted over wired or wireless connections) and computer-readable storage media, see [0229].).
Regarding claim 37, Lee teaches all the claim limitations of claim 17 above; and Lee further teaches wherein a TTI where a first traffic transmission for activating the SPS transmission is performed comprises the reference signal (The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window, see [0206]. A WTRU is associated with a sPDCCH region, where one or more sPDCCH resources may be used. A sPDCCH (or sPDCCH region) includes one or more sPDCCH candidates. For illustartion, a sPDCCH region in a sTTI includes NsPDCCH candidates. A sPDCCH candidate carries a sDCI that may be used for at least one the following: a scheduling of one or more sPDSCHs; scheduling of one or more sPUSCHs; a system information update indication; a sPDCCH order to initiate PRACH transmission; and an activation or deactivation of semi-persistent scheduling of sPUSCH or sPDSCH, see [0163]-[0165]. So, a TTI where a first traffic transmission for activating the SPS transmission is performed comprises the reference signal.).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26, 27, 39 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by LI et al. (US 20200178232, henceforth “LI”).
Examiner’s note: in what follows, references are drawn to LI unless otherwise mentioned.
 Regarding claim 26, LI teaches a method for determining a control channel element (CCE) (FIGS. 6, 20, 21), comprising: 
selecting part of N resource element groups (REGs) to constitute the CCE (FIG. 13-21. The mapping manner between the CCE and the REGs in the first control resource set may be understood as a number of REGs in a CCE numbered n, see [0149].) in at least one of the following manners: 
for a physical downlink control channel (PDCCH) based on a demodulation reference signal (DMRS), when a mapping between the CCE and the REGs is a distributed mapping, a following principle is at least satisfied: a group of M REGs at equal intervals or discrete intervals in a frequency domain constitute the CCE, wherein M is a number of REGs included in K resource blocks (RBs) in a transmission time interval (TTI), and K and N are both positive integers (Examiner’s note: Examiner addressed the second option of 2 options.); or 
for a PDCCH based on a cell reference signal (CRS), when a mapping between the CCE and the REGs is a distributed mapping, a following principle is at least satisfied: in a single symbol, a group of REGs at equal intervals or discrete intervals in the frequency domain constitute the CCE (The PDCCH in the embodiments of this application may alternatively be a CRS-based PDCCH or DMRS-based PDCCH. The CRS-based PDCCH may be a PDCCH demodulated based on a CRS, and the DMRS-based PDCCH may be a PDCCH demodulated based on a DMRS, see [0109]. FIG. 6 is a schematic flowchart of a communication method. At 610, a terminal device receives configuration information of a first control resource set, where the configuration information of the first control resource set includes mapping manner information of the first control resource set. The mapping manner information of the first control resource set may be used to indicate at least one of the following mapping manners: a mapping manner between a CCE and REGs in the first control resource set etc. Optionally, the mapping manner information indicates a distributed mapping manner or a localized mapping manner etc. At 620, the terminal device determines based on the mapping manner information of the first control resource set, a  mapping manner between a CCE and REGs in the first control resource set, where a REG in the first control resource set occupies one symbol in time domain one time domain symbol, or are interleaved and discretely distributed in time domain and frequency domain. All the following mapping manner 4, mapping manner 5, and mapping manner 6 belong to distributed mapping, see [0148]-[0151]. FIGS. 20 and 21 are schematic diagrams of two distributed CCE-to-REG mapping manners, see [0270]-[0275].).
Regarding claim 27, LI teaches all the claim limitations of claim 26 above; and LI further teaches further comprising: 
when the mapping between the CCE and the REGs is a centralized mapping, selecting a group of REGs continuous in the frequency domain in the single symbol to constitute the CCE (FIGS. 7-12 are schematic diagrams of a mapping manners (localized mapping) established based on an REG numbering. Each CCE in the first control resource set includes a plurality of REGs consecutive in frequency domain, and the plurality of REGs included in each CCE are located in a same symbol or are preferentially located in a same symbol, see [0172]. The localized mapping is interpreted as centralized mapping. So, when the mapping between the CCE and the REGs is a centralized mapping (or localized mapping), selecting a group of REGs continuous in the frequency domain in the single symbol to constitute the CCE.), and indicating an aggregation level using an interleaving method or physical layer signaling, or differently scrambling different aggregation levels of information (FIGS. 13-21 are schematic diagrams of a mapping manners (distributed manners or interleaved manners). The mapping manner of the first control resource set is time-first 
 Regarding claim 39, LI teaches all the claim limitations of claim 26 above; and LI further teaches A storage medium, comprising stored programs, wherein, when executed, the programs execute the method of claim 26 (A terminal device is provided, including a transceiver, a processor, and a memory. The processor is configured to control the transceiver to send and receive signals. The memory is configured to store a computer program. The processor is configured to invoke the computer program from the memory and run the computer program, so that the terminal device performs the foregoing method of claim 26, see [0062].).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 19-20, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200305129, henceforth “Lee”) and in view of YI et al. (US 20210218515, henceforth “YI”).
Examiner’s note: in what follows, references are drawn to Lee unless otherwise mentioned.
Regarding claim 15, Lee teaches all the claim limitations of claim 14 above; and Lee further teaches wherein a time domain position of the reference signal is fixed in the TTIs (FIGS. 8-12), and the preset manner comprises at least one of: 
in a manner one,The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window. For illustration, if NsTTI is located within a sTTI time window and each sTTI within the sTTI time window is numbered from 0 to NsTTI-1, the reference signal is present in (e.g., only in) a subset of sTTI numbers, see [0206].) . The missing/crossed out limitations will be discussed in view of YI.);
in a manner two, indicating, via signaling, whether a reference signal density is reduced in the each N TTIs, wherein not reducing the reference signal density means that all of the N TTIs comprise reference signals, and reducing the reference signal density means that reference signals are comprised in TTIs the number of which is less than N (Examiner’s note: Examiner addressed the first option of 3 options.); or
in a manner three, indicating, via signaling, a reference signal pattern in each N TTIs (Examiner’s note: Examiner addressed the first option of 3 options.).
As noted above, Lee is silent about the aforementioned missing/crossed limitations of: (1) predefining that the reference signal exists in a first TTI among each N TTIs. However, YI discloses the missing/crossed limitations comprising: (1) predefining that the reference signal exists in a first TTI among each N TTIs (FIGS. 10 AND 11 show illustrations of sharing DM-RS among different short TTIs. As another approach for sharing DM-RS among different short TTIs, a number of short TTIs used for a single UE is indicated by higher layer signaling or the DM-RS will be transmitted only in the first short TTI  and the transmitted DM-RS will be used for other short TTIs without additional overhead of DM-RS transmission. FIG. 12 shows a method for transmitting DM-RS, see [0059]-[0068]. This technique is used for predefining that the reference signal exists in a first TTI among each N TTIs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lee’s method by adding the teachings of YI in order to make a more effective method by allowing efficient code division multiplexing  among multiple UEs for transmitting DM-RS in all subcarriers continuously over one or two OFDM symbols., see (YI, [0050].).
Regarding claim 16, Lee and YI teach all the claim limitations of claim 15 above; and Lee further teaches wherein in the manner two, the reference signal density is reduced in at least one of the following manners: 
 (The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window. For illustration, if NsTTI is located within a sTTI time window and each sTTI within the sTTI time window is numbered from 0 to NsTTI-1, the reference signal is present in (e.g., only in) a subset of sTTI numbers, see [0206].). The missing/crossed out limitations will be discussed in view of YI.);
only the first TTI and a last TTI comprise reference signals (Examiner’s note: Examiner addressed the first option of 3 options.); or 
only the first TTI and a TTI with an offset of x TTIs from the first TTI comprise reference signals, wherein x is an integer selected from a set [0, N] (Examiner’s note: Examiner addressed the first option of 3 options.).
  As noted above, Lee is silent about the aforementioned missing/crossed limitations of: (1) only the first TTI comprises the reference signal. However, YI discloses the missing/crossed limitations comprising: (1) only the first TTI comprises the reference signal (As another approach for sharing DM-RS among different short TTIs, a number of short TTIs used for a single UE may be indicated by higher layer signaling or dynamic signaling, with assumption that the same PRBs are used for data/control scheduling. For dynamic indication mechanism, the number in a common DCI which is transmitted once per set of short TTIs may be indicated. Based on the number of short TTIs for a specific UE, DM-RS will be transmitted only in the first short TTI and the transmitted DM-RS may be used for other short TTIs without additional overhead of DM-RS transmission., see [0059]-[0068]. So, this technique is used for comprising only the first TTI  to contain the reference signal.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lee’s method by adding the teachings of YI in order to make a more effective method by allowing efficient code division multiplexing  among multiple UEs for transmitting DM-RS in all subcarriers continuously over one or two OFDM symbols., see (YI, [0050].).
Regarding claim 19, Lee teaches all the claim limitations of claim 17 above; and Lee further teaches wherein in the manner three, the reference signal density is reduced in at least one of the following manners: 
 (A WTRU is associated with a sPDCCH region, where one or more sPDCCH resources may be used. The one or more sPDCCH resources within a sPDCCH region may be located in different times (e.g., in different time locations), see [0163]. The missing/crossed out limitations will be discussed in view of YI.); 
only the first TTI and a last TTI comprise reference signals (Examiner’s note: Examiner addressed the first option of 3 options.); or 
only the first TTI and a TTI with an offset of x TTIs from the first TTI comprise reference signals, wherein x is an integer selected from a set [0, N] (Examiner’s note: Examiner addressed the first option of 3 options.).
 As noted above, Lee is silent about the aforementioned missing/crossed limitations of: (1) only the first TTI comprises the reference signal. However, YI discloses the missing/crossed limitations comprising: (1) only the first TTI comprises the reference signal (Based on the number of short TTIs for a specific UE, DM-RS will be transmitted only in the first short TTI and the transmitted DM-RS may be used for other short TTIs without additional overhead of DM-RS transmission., see [0059]-[0068]. So, this technique is used for comprising only the first TTI  to contain the reference signal.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lee’s method by adding the teachings of YI in order to make a more effective method by allowing efficient code division multiplexing  among multiple 
Regarding claim 20, Lee and YI teach all the claim limitations of claim 15 above; and Lee further teaches wherein a TTI where a first traffic transmission for activating the SPS transmission is performed comprises the reference signal (The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window, see [0206]. A WTRU is associated with a sPDCCH region, where one or more sPDCCH resources may be used. A sPDCCH (or sPDCCH region) includes one or more sPDCCH candidates. For illustartion, a sPDCCH region in a sTTI includes NsPDCCH candidates. A sPDCCH candidate carries a sDCI that may be used for at least one the following: a scheduling of one or more sPDSCHs; scheduling of one or more sPUSCHs; a system information update indication; a sPDCCH order to initiate PRACH transmission; and an activation or deactivation of semi-persistent scheduling of sPUSCH or sPDSCH, see [0163]-[0165]. So, a TTI where a first traffic transmission for activating the SPS transmission is performed comprises the reference signal.).
Regarding claim 36, Lee and YI teach all the claim limitations of claim 16 above; and Lee further teaches wherein a TTI where a first traffic transmission for activating the SPS transmission is performed comprises the reference signal (The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window, see [0206]. A WTRU is associated with a sPDCCH region, where one or more sPDCCH resources may be used. A sPDCCH (or sPDCCH region) includes one or more sPDCCH candidates. For illustartion, a sPDCCH region in a sTTI includes NsPDCCH candidates. A sPDCCH candidate carries a sDCI that may be used for at least one the following: a scheduling of one or more sPDSCHs; scheduling of one or more sPUSCHs; a system information update indication; a sPDCCH order to initiate PRACH transmission; and an activation or deactivation of semi-persistent scheduling of sPUSCH or sPDSCH, see [0163]-[0165]. So, a TTI where a first traffic transmission for activating the SPS transmission is performed comprises the reference signal.).
Claims 21, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200305129, henceforth “Lee”) in view of YI et al. (US 20210218515, henceforth “YI”) and further in view of Ouchi et al. (US 20190373560, henceforth “Ouchi”).
Regarding claim 21, Lee and YI teach all the claim limitations of claim 15 above; and Lee further teaches wherein when  (The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window. For illustration, if NsTTI is located within a sTTI time window and each sTTI within the sTTI time window is numbered from 0 to NsTTI-1, the reference signal is present in (e.g., only in) a subset of sTTI numbers, see [0206]. The sPDCCH candidate carries a sDCI that may be used for at least one the following: a scheduling of one or more sPDSCHs; scheduling of one or more sPUSCHs; a system information update indication; a sPDCCH order to initiate PRACH transmission; and an activation or deactivation of semi-persistent scheduling of sPUSCH or sPDSCH, see [0165]. The missing/crossed out limitations will be discussed in view of Ouchi.); or 
the signaling has different meanings for a period of one TTI and for other periods, wherein the signaling is valid for the period of one TTI and is used for a reference signal indication in the each N TTIs, and the signaling is used for a reference signal indication in a single TTI for the other periods (Examiner’s note: Examiner addressed the first option of 2 options.).  
As noted above, Lee is silent about the aforementioned missing/crossed limitations of: (1) 
when the signaling is physical layer signaling, the signaling is valid for a period of one TTI, and all bits corresponding to the signaling are set to 0 for other periods, for validation of an activation or a deactivation of the SPS transmission. However, Ouchi discloses the missing/crossed limitations comprising: (1) when the signaling is physical layer signaling, the signaling is valid for a period of one TTI, and all bits corresponding to the signaling are set to 0 for other periods, for validation of an activation or a deactivation of the SPS transmission (The parameter related to the physical channel and/or the physical signal may be configured as a higher layer parameter for the terminal apparatus via higher layer signaling. Further, the parameter related to the configuration of some physical channels and/or physical signals may be configured for the terminal apparatus via L1 signaling (physical layer signaling, for example PDCCH/EPDCCH), such as DCI format and grant, see [0180]. The third uplink grant may be used to define a configuration for a single TTI. Thus, the third uplink grant may be used to indicate a configuration used in a single TTI. In other words, the configuration indicated by using the third uplink grant is valid for a single TTI, see [0259]. So, a person skilled in art concludes that all other bits corresponding to the signaling are set to 0 for other periods. A PDCCH/EPDCCH with the DCI format 0 is enabled as SPS activation or release PDCCH/EPDCCH, see [0324].

Regarding claim 38, Lee and YI teach all the claim limitations of claim 16 above; and Lee further teaches wherein when the signaling is physical layer signaling, the signaling is valid for a period of one TTI, and all bits corresponding to the signaling are set to 0 for other periods, for validation of an activation or a deactivation of the SPS transmission (The presence of a reference signal in a sTTI for sPDSCH and/or sPDCCH is determined based on the location of sTTI or the sTTI number within a sTTI time window. For illustration, if NsTTI is located within a sTTI time window and each sTTI within the sTTI time window is numbered from 0 to NsTTI-1, the reference signal is present in (e.g., only in) a subset of sTTI numbers, see [0206]. The sPDCCH candidate carries a sDCI that may be used for at least one the following: a scheduling of one or more sPDSCHs; scheduling of one or more sPUSCHs; a system information update indication; a sPDCCH order to initiate PRACH transmission; and an activation or deactivation of semi-persistent scheduling of sPUSCH or sPDSCH, see [0165]. The missing/crossed out limitations will be discussed in view of Ouchi.); or
 the signaling has different meanings for a period of one TTI and for other periods, wherein the signaling is valid for the period of one TTI and is used for a reference signal indication in the each N TTIs, and the signaling is used for a reference signal indication in a single TTI for the other periods (Examiner’s note: Examiner addressed the first option of 2 options.).  
As noted above, Lee is silent about the aforementioned missing/crossed limitations of: (1) 
when the signaling is physical layer signaling, the signaling is valid for a period of one TTI, and all bits corresponding to the signaling are set to 0 for other periods, for validation of an activation or a deactivation of the SPS transmission. However, Ouchi discloses the missing/crossed limitations comprising: (1) when the signaling is physical layer signaling, the signaling is valid for a period of one TTI, and all bits corresponding to the signaling are set to 0 for other periods, for validation of an activation or a deactivation of the SPS transmission (The parameter related to the physical channel and/or the physical signal may be configured as a higher layer parameter for the terminal apparatus via higher layer signaling. Further, the parameter related to the configuration of some physical channels and/or physical signals may be configured for the terminal apparatus via L1 signaling (physical layer signaling, for example PDCCH/EPDCCH), such as DCI format and grant, see [0180]. The third uplink grant may be used to define a configuration for a single TTI. Thus, the third uplink grant may be used to indicate a configuration used in a single TTI. In other words, the configuration indicated by using the third uplink grant is valid for a single TTI, see [0259]. So, a person skilled in art concludes that all other bits corresponding to the signaling are set to 0 for other periods. A PDCCH/EPDCCH with the DCI format 0 is enabled as SPS activation or release PDCCH/EPDCCH, see [0324].
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lee’s method by adding the teachings of Ouchi in order to make a more effective method by improving transmission efficiency, see (Ouchi, [0011].).
Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200305129, henceforth “Lee”) in view of  LiC et al. (US 20180184443, henceforth “LiC”).
Regarding claim 22, Lee teaches all the claim limitations of claim 14 above; and Lee further teaches wherein (The sPDCCH candidate carries a sDCI that may be used for at least one the following: a scheduling of one or more sPDSCHs; scheduling of one or more sPUSCHs; a system information update indication; a sPDCCH order to initiate PRACH transmission; and an activation or deactivation of semi-persistent scheduling of sPUSCH or sPDSCH, see [0165]. The missing/crossed out limitations will be discussed in view of LiC.)
 	As noted above, Lee is silent about the aforementioned missing/crossed limitations of: (1) the method is applied to SPS with a period of one TTI. However, LiC discloses the missing/crossed limitations comprising: (1) the method is applied to SPS with a period of one TTI (In SPS, a transmitter and receiver schedule, in advance, one or more resource blocks in one or more TTIs that are to be used for upcoming uplink and/or downlink communication, see [0035]. This technique is used to apply the SPS with a period of one TTI.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lee’s method by adding the teachings of LiC in order to make a more effective method by improving methods, systems, devices, or apparatuses that support semi-persistent scheduling (SPS) for low-latency communications, see (LiC, [0004].).
Claim 29 rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20200178232, henceforth “LI”) and in view of Zhang et al. (US 20200068596, henceforth “Zhang”).
Regarding claim 29, LI teaches all the claim limitations of claim 27 above; and LI further teaches wherein the interleaving method comprises: 
sequentially writing indexes of REGs included in a candidate set with an aggregation level L into an interleaver and reading out the indexes from the interleaver according to a column permutation pattern, and An aggregation level may indicate a quantity of consecutive CCEs occupied by one PDCCH. In other words, one downlink control channel is obtained by aggregating L downlink control channel elements (control channel element, CCE), where L is a positive integer. It may be said that an aggregation level of the PDCCH is L. Specifically, a value of L may be 1, 2, 4, or 8, see [0111]. One CCE may include N.sub.REG.sup.CCE REGs, where N.sub.REG.sup.CCE is a positive integer, see [0113]. REGs are numbered in different ways. In time-first method, REGs are numbered in time-first ascending order. In frequency-first, REGs are numbered in frequency-first ascending order. In third method, REGs are numbered only in frequency domain, see [0120]-[0130]. An REG bundle included in a CCE numbered n in the first control resource set is numbered f(n,c), where f(.cndot.) is an interleaver (interleaver), n=0, 1, . . . , N.sub.CCE.sup.CORESET-1, and c is a positive integer greater than 1, see [0261]. This teachnique is used for sequentially writing indexes of REGs included in a candidate set with an aggregation level L into an interleaver and reading out the indexes from the interleaver according to a column permutation pattern. The missing/crossed out limitations will be discussed in view of Zhang.)
 	As noted above, LI is silent about the aforementioned missing/crossed limitations of: (1) deleting null elements, wherein a REG index greater than X is defined as a null element. However, Li discloses the missing/crossed limitations comprising: (1) deleting null elements, wherein a REG index greater than X is defined as a null element (when the access network .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Lee’s method by adding the teachings of Li in order to make a more effective method by improving methods, systems, devices, or apparatuses that support semi-persistent scheduling (SPS) for low-latency communications, see (Li, [0004].).
Allowable Subject Matter

Claims 28 and 30 are objected to because said claims appear to contain allowable subject matters (ASM) underlined below and thus would be allowable if rewritten in independent form including all of the limitations of base claim and any intervening claims. The closest prior art of record as applied above or cited in this Office action, singularly or in combination, failed to anticipate or render obvious said allowable subject matters.
Regarding Claim 28, the method of claim 26, wherein when in the single symbol the group of REGs at equal intervals or discrete intervals in the frequency domain constitute the CCE used for a short PDCCH (sPDCCH), indexes of short REGs (sREGs) constituting a short CCE (sCCE) #n are determined in at least one of the following manners:[AltContent: rect]
    PNG
    media_image1.png
    247
    488
    media_image1.png
    Greyscale
 	Regarding Claim 30, the method of claim 29, wherein the column permutation pattern comprises at least one of:
< 1, 17, 9,25, 5,21, 13,29,3, 19, 11,27,7,23, 15, 31, 0, 16, 8,24,4,20, 12, 28, 2, 18, 10,26,6,22, 14,30>; or
<0, 4, 8, 12, 16, 20, 24, 28, 1, 5, 9, 13, 17, 21, 25, 29, 2, 6, 10, 14, 18, 22, 26, 30, 3, 7, 11, 15, 19, 23, 27, 31>.
73518597.1 4/2/2020  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466